Exhibit 10.1

 

Aspen Technology, Inc.

 

Executive Annual Incentive

Bonus Plan

 

FY 2015

 

For

 

“NAME”

 

I.                    Purpose

 

The purpose of Aspen Technology’s (“Company”) Executive Annual Incentive Plan
(the “Plan”) is to motivate and reward performance that results in the
achievement of key Company objectives.  Awards made pursuant to this Plan are
intended to constitute Performance Cash Awards under the 2010 Equity Incentive
Plan.

 

II.               Effective Date of Plan

 

The Plan operates on a fiscal year basis (“Plan Year”), and is effective from
the first business day of the fiscal year, July 1, 2014, through the last
business day of the fiscal year, June 30, 2015.

 

III.          Eligibility

 

Eligibility is afforded to those Executives whose positions are determined by
Aspen Technology to have significant impact on the operating results of the
Company.

 

Eligibility for the Plan does not guarantee payment of an award and does not
guarantee continuation of employment.  If employment ends prior to the end of
the performance period any payment eligibility is subject to the Executive
Retention Agreement then in force. Should an Executive voluntarily resign after
the completion of the performance period, he/she is eligible to receive the
earned bonus in accordance with the Plan.

 

In FY 2015, there is potential for a mid-year payment as well as a final
year-end payment. To qualify for a mid-year payout, Executives must have been
employed prior to October 1, 2014.  Executives who start employment after
October 1, 2014 will not receive a mid-year payment, but will receive a
pro-rated bonus payment calculated based on the number of days worked for the
entire fiscal year if final year end payments are made to all employees. To
qualify for a year-end payout, executives must have been employed continuously
since prior to April 1, 2015. Payment will be calculated on the number of days
worked for the entire fiscal year if final year end payments are made to all
employees.

 

IV.           Target Award

 

The Plan is based on the “Target Award” concept, which bases the award on the
Company’s overall performance.  In order to achieve the Target Award amount, the
Company must achieve 100% of its pre-established objectives by the end of the
Plan Year. The actual award paid to the participant, if any, for a

 

July 1, 2014

 

1

--------------------------------------------------------------------------------


 

given Plan Year will be based on the Company’s overall performance, as adjusted
for the overall level of bonus pool funding.

 

The Target Award for each position is the incentive award as defined when 100%
of all Plan objectives are met and the Company attains the necessary level of
performance to fund the bonus pool at 100%.

 

V.                Components of Award

 

“Company Metric Performance” for Plan purposes is based on the accomplishment of
one or more predetermined annual Company financial objectives, selected each
year based on their critical importance to the Company’s success.  Company
Metric Performance for FY 2015 will be measured based on the achievement of the
FY 2015 Growth in Total License Contract Value “TLCV”, and Cash Flow from
Operations.

 

The following summarizes the weighting for the various incentive components for
FY 2015.

 

FY 2015 Plan Components

 

Overall Bonus
Weighting

 

On Target Metric

 

Growth in TLCV

 

50

%

Determined by the Board

 

Cash Flow from Operations

 

50

%

Determined by the Board

 

 

Company Metric Performance (Growth in TLCV & Cash Flow)

 

The achievement level will then correspond to a bonus plan funding/weighting
percentage by individual metric according to the following table:

 

Company Metric
Performance

 

Funding Level of Metric
Based on Performance

 

< 70% of Target

 

0

%

70% of Target

 

50

%

80% of Target

 

70

%

90% of Target

 

90

%

100% of Target

 

100

%

 

The funding is based on a minimum achievement of 70% of the target metric.  At
70% achievement, the plan funds at 50% of target and increases at a 2:1 ratio
until 89% achievement.  Achievement between 90% and 100% funds at a 1:1 ratio. 
Each metric is measured and funded independently. This Plan is capped at 100%
funding.

 

VI.           Plan Funding Allocation and Achievement

 

For FY 2015, Plan funding is based on the attainment of Board-approved specified
levels of Growth in Total License Contract Value and Cash Flow from Operations. 
In FY15 there is a potential for a mid-year payment. The mid-year payment is
based on mid-year performance against mid-year targets and will not exceed 25%
of the annual bonus target.

 

The year-end payment is based on total annual performance against the annual
performance targets less any payment received at mid-year.

 

2

--------------------------------------------------------------------------------


 

Should the mid-year bonus earned be less than the target of 25% of bonus
potential, the unrealized difference (up to the 25% mid-year potential) can be
made up at year-end based on annual achievement against annual goals.

 

VII.                          Bonus Calculation

 

A.            Bonus calculation takes into account three components:

·                  Growth in TLCV and corresponding funding percentage
(Section V);

·                  Cash Flow from Operations and corresponding funding
percentage (Section V); and

·                  Target Bonus ($) level (as defined in Appendix A).

 

B.            The bonus will be measured on first half performance at mid-year
and on annual performance at year end.

 

First Half (H1) Calculation (Maximum payout of 25% of annual bonus target)

 

Growth in TLCV

 

Annual Bonus Target

 

X

 

Metric Weighting 50%

 

X

 

Maximum Payout 25%

 

X

 

Mid-Year Funding Level Based on Performance (%)

=

H1 Growth in TLCV Bonus Payout

 

 

Cash Flow from Operations

 

Annual Bonus Target

 

X

 

Metric Weighting 50%

 

X

 

Maximum Payout 25%

 

X

 

Mid-Year Funding Level Based on Performance (%)

=

H1 Cash Flow Bonus Payout

 

 

Total H1 Bonus

 

H1 Growth in TLCV Bonus Payout

 

 

+

 

H1 Cash Flow Bonus Payout

 

=

 

Total H1 Bonus Payout

 

End of Year (YE) Calculation

 

Growth in TLCV

 

Annual Bonus Target

 

X

 

Metric Weighting 50%

 

X

 

Full Year Funding Level Based on Performance (%)

 

-

 

H1 Earned

=

YE Growth in TLCV Earned Bonus

 

 

Cash Flow from Operations

 

Annual Bonus Target

 

X

 

Metric Weighting 50%

 

X

 

Full Year Funding Level Based on Performance (%)

 

-

 

H1 Earned

=

YE Cash Flow Earned Bonus

 

 

YE Bonus Funding

 

Growth in TLCV Earned

 

+

YE Cash Flow Earned

 

 

 

=

 

Total YE Bonus Payout

 

3

--------------------------------------------------------------------------------


 

Illustration

 

The following illustrations demonstrate sample calculations for determining
potential bonus payments using an annual bonus potential of $100,000.

 

H1 Bonus Calculation

 

Category

 

Metric

Weighting

 

Annual

Bonus

Target

 

Maximum
Payout %

 

H1 Target
Award

 

Mid-Year
Company

Metric

Performance

 

Mid-Year

Funding Level
Based on

Performance
(%)

 

H1

Bonus

Payout

 

Growth in TLCV

 

50

%

$

50,000

 

25

%

$

12,500

 

90

%

90

%

$

11,250

 

Cash Flow

 

50

%

$

50,000

 

25

%

$

12,500

 

70

%

50

%

$

6,250

 

H1 Total

 

 

 

 

 

 

 

 

 

 

 

 

 

$

17,500

 

 

End of Year Calculation

 

 

Category

 

Metric
Weighting

 

Annual
Bonus
Target

 

Full Year

Company

Metric
Performance

 

Full Year Funding

Level Based on

Performance (%)

 

Full Year

Bonus
Achievement

 

Minus H1
Payout

 

YE
Bonus
Payout

 

Growth in TLCV

 

50

%

$

50,000

 

80

%

70

%

$

35,000

 

$

11,250

 

$

23,750

 

Cash Flow

 

50

%

$

50,000

 

100

%

100

%

$

50,000

 

$

6,250

 

$

43,750

 

 

 

H2 Total

 

$

67,500

 

 

 

H1 Total

 

$

17,500

 

 

 

Full Year Total

 

$

85,000

 

 

 

% of Annual Bonus Target

 

85.00

%

 

Note: All Actual Plan awards will be adjusted up/down based on Company bonus
pool funding levels.

 

VIII. Discretionary Variation

 

In addition to awards based on the performance metrics established herein and
notwithstanding any limitations (including caps) set forth elsewhere herein, the
Compensation Committee of the Board of Directors may make discretionary awards
to eligible employees in such amounts as the Committee determines are
appropriate and in the best interests of the Company.

 

In addition, the CEO (in the case of his direct reports) and the Compensation
Committee (in the case of the CEO) may reduce any award otherwise payable
hereunder by up to 10 percent in his or its discretion to any of said direct
reports or to the CEO, as the case may be.

 

IX.          Administration

 

Administration of this Plan will be the responsibility of the CEO and the
Compensation Committee of the Board of Directors. Any interpretation of the
terms, conditions, goals, or payments from this Plan required because of a
dispute will be made by the CEO and the Compensation Committee in the case of a
dispute

 

4

--------------------------------------------------------------------------------


 

relating to employees other than the CEO, and by the Compensation Committee in
the case of a dispute relating to the CEO.

 

If any term or condition of this Plan is found to contravene applicable law,
that term or condition will be interpreted such that it comports with applicable
law to the extent possible.

 

Eligibility and participation in this Plan in no way implies or reflects any
guarantee or contract of employment, except as may be provided by applicable
law.  The Company reserves the right to amend, modify, or terminate this Plan
and the procedures set forth herein at any time.  Any change to the terms of the
Plan will be communicated to participants in advance of the effective date of
such change, and will be subject to acceptance by the affected participant.

 

5

--------------------------------------------------------------------------------


 

GRAPHIC [g177141kk03i001.jpg]

 

Appendix A

 

Employee’s Name:

 

Manager’s Name:

Antonio Pietri

 

Organization:

 

Date Prepared:

 

 

 

 

 

 

 

FY15 Compensation

 

Base Salary: $

 

Bonus Target: $

 

OTE: $

 

 

Employee

 

 

 

 

Signature :

 

 

Date:

 

 

 

 

 

 

CEO

 

 

 

 

Signature :

 

 

Date:

 

 

6

--------------------------------------------------------------------------------